In a proceeding to invalidate petitions designating respondents Thomas M. De Paoli and James W. Elliott as candidates in the *976Republican Party Primary Election to be held on June 23, 1970 for nomination for the public office of Councilman of the Town of North Salem, Westchester County, the appeal is from a judgment of the Supreme Court, Westchester County, dated May 27, 1970, which denied the application. Judgment affirmed, without costs. No opinion. Rabin, Acting P. J., Munder, Martuscello, Latham and Benjamin, JJ., concur.